DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 29-55 and Species P: Figures 14-18 in the reply filed on 4/4/20202 is acknowledged.  
Claim 56 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 43-46, 48, 49, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 30, the claimed limitation “wherein the body is arranged in the first passage” is indefinite because it contradicts Claim 29, which states “a body which is arranged in the casing interior.”  For the purpose of examination, the claims have been interpreted to require that the body is arranged in the casing interior. 
With respect to Claim 43, the claimed limitation “wherein the body of an outflow-side valve bears…” is indefinite because the claimed body is already associated with the hydrocephalus valve of Claim 29.  It is unclear how the body can be associated with two different valves.  For the purpose of examination, Claim 43 has been interpreted to read “wherein the body bears under spring pressure against the cam track.”
Claim 44 recites the limitation "its first end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The first end of the cam track is not previously recited or defined in the claims. 
Claim 45 recites the limitation "its first end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The first end of the cam track is not previously recited or defined in the claims. 
Claim 46 recites the limitation "the outlet" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears that applicant is attempting to make reference to the outlet in claim 34.  Accordingly, Claim 46 has been interpreted as being dependent from Claim 34.  
Claim 48 recites the limitation "the guide for the body " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "its first end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The first end of the cam track is not previously recited or defined in the claims. 
With respect to Claim 55, the phrases “assigned to the inlet” and “assigned to the outlet” are indefinite because it is unclear what structural relationship is encompassed by “assigned to.”  For the purpose of examination, these limitations have been interpreted to mean that the hydrocephalus valve is in fluid communication with the inlet and the second valve is in fluid communication with the outlet. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29-45 and 47-55 are rejected under 35 U.S.C. 103 as being unpatentable over Hakim (US 2018/0126147).
With respect to Claim 29, Hakim teaches a hydrocephalus valve 100 for draining fluid from a ventricular system [0002-0007], comprising:
a casing 200 having an interior (the interior of valve casing 200; Figures 1A-1B and 4C);
a first passage (110, 130) for admission and/or discharging;
a body (208, 400) disposed within the casing interior, wherein the body is movable in at least one direction (the ball valve 208 moves away from the valve seat 210 based on relative pressures of fluid and the spring element 400; paragraphs [0117-0120]
an adjusting unit (the entire valve adjustment mechanism disposed within valve 200, including at least elements 212, 214, 218, 220; see Figures 2-10B);
wherein the adjustment unit is configured to adjust the drainage flow rate in the passage by way of the adjustment unit to slow or accelerate the change in pressure in the ventricular system resulting from the drainage (paragraphs [0110] and [0125]).  See Figures 1A-22).
Hakim teaches the hydrocephalus valve as claimed, but does not specifically teach that the adjustment unit is configured to adjust the drainage rate in the passage between 1 ml per hour and 1000 ml per hour.
However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.). In this case, Hakim’s clearly states that the adjustable hydrocephalus valve enables the adjustment of drainage flow rate, and that adjustments to the size and diameter of the valve aperture determines the rate and amount of fluid flow through the valve (paragraphs [0110], [0112], [0118]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Hakim’s hydrocephalus valve to drain CSF at a rate in the range of 1-1000 ml per hour, or any other range of values that was considered desirable or expedient for a given patient, in order to allow fluid CSF to be drained from the patient’s ventricle at a broad range of rates, and because a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.

With respect to Claim 30, Hakim teaches that the body (208, 400) is disposed at the junction between the casing interior and the first passage (110, 130), such that the body is in fluid communication with the fluid pathway that extends through the device. See Figures 1A-1B. 
With respect to Claim 31, the body (208, 400) comprises a ball (Figures 1A-10B; paragraph [0119]).
With respect to Claim 32, the body (208, 400) further comprises a collar 210 (Figure 6D) wherein, the spring 400 is provided between the collar 210 and the adjusting unit, thereby ensuring permanent contact between the body and a surface of the adjustment unit (specifically the camp track of cam portion 212). 
With respect to Claims 33 and 34, the passage (110, 130) comprises a first valve inlet 130 and a first valve outlet 110.  See Figure 1A.
With respect to Claim 35, the adjustment unit comprises a cam disk 212.  See Figures 2, 4C-6C, and 10A-10B. 
With respect to Claim 36, the cam disk 212 comprises a central axis 214, wherein the central axis 214 is arranged in front of (i.e. upstream of) the outlet portion 110 of the passage (110, 130). 
With respect to Claim 37, the adjustment unit comprises a rotor 510 [0120-0121].
With respect to Claims 38-40, Hakim teaches that the rotor comprises at least one magnet 512 (Figures 10A-11C).  Specifically, the magnets are disposed on the rotor (paragraph [0121]) such that the rotor is connected to the magnets, and the rotor is formed to be connected to the adjustment unit.  The adjustment unit is adjusted using a plurality of external magnets that interface with the magnets of the rotor to rotate the cam of the adjusting element (Figures 10A-10B; paragraphs [0120-0121], [0123], [0125], and [0134]).
With respect to Claims 41 and 42, Hakim teaches that the adjusting unit controls movement of the body (208, 400) along a cam track (the outer wall of cam 212; see Figures 2-10B; paragraphs [0125-0140]).  The cam track is formed by a circumferential surface of the adjusting unit.  
With respect to Claim 43, Hakim at least a portion of the body  of the valve (specifically section 410/482 of the leaf spring; Figures 6A-8D)bears under spring pressure against the cam track (the outer wall of cam 212).
With respect to Claims 44 and 45, Hakim teaches that the body (specifically part 400 of the body) bears against at a first end (the distal end of arm 482; see Figure 8A) against the cam track (Figures 4D-8D).  The first end 482 comprises a rounded distal end portion (Figure 8a) that bears against the cam track (paragraph [0129]).
With respect to Claim 47, the passage comprises at least a first outlet 110 (Figures 1A-1B) having a tubular form with a generally cylindrical shell. 
With respect to Claim 48, Hakim teaches that the passage (110, 130) comprises at least one outlet 110, wherein the outlet comprises at least one insert (for example, valve seat 210 and check valve 300; Figures 1B and 2) that form at least part of the outlet, and a guide for the body (valve seat 210) is formed by an insert of the casing.  It is important to note that no structure of the guide or insert has been claimed.  
With respect to Claim 49, the body (208, 400) is supported at least one end by a section that may be interpreted as an insert (for example, valve seat 210, cam 212, fulcrum 430; Figures 2-4C).  

With respect to Claims 50 and 51, Hakim reasonably suggests the hydrocephalus valve of Claim 29, and further teaches that valve is part of an arrangement comprising the first valve (see the rejection of Claim 29) and a second valve 300 disposed upstream or downstream of the hydrocephalus valve in the flow direction (see Figure 1B and [0112-0113]). .
With respect to Claims 52 and 53, Hakim teaches that the second valve 300 is a check valve that opens under sufficient differential pressure [0112].  The second valve comprises a ball and spring, such that the spring forces the valve shut when insufficient pressure differential is present. See Figure 1B and paragraphs [0112-0113].
With respect to Claim 54, Hakim teaches that the hydrocephalus valve and second valve are provided in a common housing 100 (Figures 1A-1B). 
With respect to Claim 55, Hakim teaches that the casing comprises an inlet (upstream of numeral 130) and an outlet 150 Figure 1A), wherein the hydrocephalus valve is adjacent the inlet and the second valve 300 is adjacent the outlet.  Channels (110 and the channels through the hydrocephalus valve housing 200) are provided in the casing.  Since these channels are larger than the connection 140 of the valves to a drainage line (attached to outlet 150), they will have a lower flow resistance than the connection portion. 

Allowable Subject Matter
Claim 46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Note that Claim 46 has been interpreted as being dependent from Claim 34 (see the 112 rejection of Claim 46).  In order to place the claims into condition for allowance, applicant must amend Claim 29 to include the subject matter of both claims.  
The prior art does not teach or suggest a hydrocephalus valve as claimed, wherein the body comprises a profiled rod that projects with a tip into an opening of the outlet.  Instead, the prior art devices (including Hakim, cited above) generally valves that open and close due to pressure differentials on the inlet side.  Specifically, if the fluid pressure of the prior art devices is greater than the preset spring pressure, the valve will open.  
Conversely, the device of Claim 46 comprises a profiled rod that projects downstream into the outlet, thereby controlling the relative size of the outlet opening and thereby controlling the outlet flow rate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bertrand (US 2019/0060621) teaches a hydrocephalus valve comprising a cam that controls the cracking pressure of a ball valve to control the flow rate of CSF (Figure 6A).  However, Bertrand does not qualify as prior art.
Boden (US 2018/0184943) teaches a magnetically controlled hydrocephalus valve comprising a plurality of valve elements (Figure 1). 
Meithke (US 2015/0182734) teaches an adjustable hydrocephalus valve comprising a cam track that controls the resistance of a ball valve. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781